Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 16, filed 21 July 2022, with respect to the rejection of Claims 1-14 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn; and Claim 15 under 35 U.S.C. 103 as being unpatentable over Ahn, and in further view of Katano et al. (Japanese Patent Publication No. JP 2013-117732 A), hereinafter Katano; have been fully considered but they are not persuasive. Applicant argues the amendments to Claim 1 of the present application require the withdrawal of the rejections of record. This argument is unpersuasive. MPEP §2123(I) states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” With regards to Ahn, its teaching is much broader than some of the working examples therein disclosed. Furthermore, it is worth noting that claims of the present application are written, at least with respect to independent Claim 1, very broadly. Thus, the bar is rather low for a prior art reference to anticipate said claim(s). Ahn teaches (Paragraphs [0069-0080]) a first polymerizable compound having a ring-opened structure of ε-caprolactone. Ahn teaches (Paragraphs [0069-0080]) a second polymerizable compound having a hydroxyl group, e.g. pentaerythritol dimethacrylate. Ahn teaches (Paragraphs [0069-0080], especially Paragraph [0078]) a third polymerizable compound which is a compound different from the first polymerizable compound and the second polymerizable compound, i.e. examples of the second polymerizable compound are listed in Paragraph [0078] which ends with the phrase “or combinations thereof.” Given that the list of polymerizable compounds listed in Paragraph [0078] includes both compounds with and without hydroxyl groups and thus Ahn teaches a third polymerizable compound. Next, with regards to the relative amounts of the first, second and third polymerizable compounds, Ahn teaches the ratio of first monomer to second monomer, which comprises both the second and third polymerizable compounds of the present application, from between 4:1 to 1:4. Thus, Ahn teaches the combined second and third polymerizable compounds exceeding the first polymerizable compound by more than 2 to 1 and thus teaching both the second and third polymerizable exceeding the first polymerizable compound. Given that the relative amounts third polymerizable compound to second polymerizable compound is merely that there is relatively more of the former and Ahn teaches DPHA, which as complex mix of dipentaerythritol penta-acrylate and dipentaerythritol hexa-acrylate, as an example of its second monomer, thereby teaching both the second and third polymerizable compounds of the present application and greater amounts of the third polymerizable compound of the present compound to the second polymerizable compound of the present compound. Furthermore, Ahn teaches (Paragraphs [0069-0080] at least 1% by mass of each of the first, second and third polymerizable compounds of the present application. Thus, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn.
6.	Regarding Claims 1, 3-14, 16-17, and 21, Ahn teaches (Paragraphs [0140 and 0201]) carbon black. Ahn teaches (Paragraphs [0069-0080]) a polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound comprising a first polymerizable compound having a ring-opened structure of ε-caprolactone and a second polymerizable compound having a hydroxyl group. Ahn teaches (Paragraphs [0069-0080]) a third polymerizable compound which is a compound different from the first polymerizable compound and the second polymerizable compound and has a plurality of polymerizable groups. Ahn teaches (Paragraphs [0069-0080]) wherein a content of the first polymerizable compound in the curable composition with respect to the total solid content of the curable composition is 1% to 25% by mass. Ahn teaches (Paragraphs [0069-0080]) a content of the second polymerizable compound in the curable composition with respect to the total solid content of the curable composition is 1% to 25% by mass. Ahn teaches (Paragraphs [0069-0080]) a content of the third polymerizable compound in the curable composition with respect to the total solid content of the curable composition is 1% to 25% by mass. Ahn teaches (Paragraphs [0069-0080]) a ratio obtained by dividing the number of the polymerizable groups by a molecular weight of the polymerizable compound contained in the third polymerizable compound is equal to or higher than 0.0100 and less than 0.0120. Ahn teaches (Paragraphs [0069-0080]) at least 4 or more kinds of compounds are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) at least 3 or more kinds of compounds having different numbers of polymerizable groups are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) at least 4 or more kinds of compounds having different numbers of polymerizable groups are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) the first polymerizable compound is a compound represented by Formula (Z-1) of the instant application. Ahn teaches (Paragraphs [0069-0080]) two R's among six R's are a group represented by Formula (Z-2) of the instant application and the others are a group represented by Formula (Z-3) of the instant application. Ahn teaches (Paragraphs [0069-0080]) the second polymerizable compound is selected from the group consisting of a compound represented by Formula (Z-4) of the instant application and a compound represented by Formula (Z-5) of the instant application. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound contains a compound represented by Formula (Z-1) of the instant application, a compound represented by Formula (Z-5) of the instant application, a compound represented by Formula (Z-6) of the instant application, and a compound represented by Formula (Z-7) of the instant application. Ahn teaches (Paragraphs [0127-0137]) an oxime ester-based polymerization initiator. Ahn teaches (Paragraphs [0082-0125]) an alkali-soluble resin which has a curable group and a cardo structure. Ahn teaches (Paragraphs [0149-0153]) a solvent having a boiling point equal to or higher than 170° C. Ahn teaches (Paragraphs [0165-0166]) a cured film obtained by curing the curable composition. Ahn teaches (Paragraph [0002]) a solid-state imaging device. Ahn teaches (Paragraph [0082-0125]) a polymer compound which contains at least one kind of structure selected from the group consisting of a polymethyl acrylate structure, a polymethyl methacrylate structure, a polycaprolactone structure, and a polyvalerolactone structure.
7.	Regarding Claim 18, Ahn teaches (Paragraph [0165-0166]) a step of forming a curable composition layer by using the curable composition. Ahn teaches (Paragraph [0167-0169]) a step of exposing the curable composition layer. Ahn teaches (Paragraph [0170-0171]) a step of developing the exposed curable composition layer by using a developer.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn.
11.	Although the claims are deemed to be anticipated by Ahn for the reasons above, the following is offered in the interest of compact prosecution in the event the Applicant can demonstrate that Ahn is not anticipatory.
12.	Claims 1, 3-14, 16-17, and 21, Ahn teaches (Paragraphs [0140 and 0201]) carbon black. Ahn teaches (Paragraphs [0069-0080]) a polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound comprising a first polymerizable compound having a ring-opened structure of ε-caprolactone and a second polymerizable compound having a hydroxyl group. Ahn teaches (Paragraphs [0069-0080]) a third polymerizable compound which is a compound different from the first polymerizable compound and the second polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) a ratio obtained by dividing the number of the polymerizable groups by a molecular weight of the polymerizable compound contained in the third polymerizable compound is equal to or higher than 0.0100 and less than 0.0120. Ahn teaches (Paragraphs [0069-0080]) at least 4 or more kinds of compounds are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) at least 3 or more kinds of compounds having different numbers of polymerizable groups are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) at least 4 or more kinds of compounds having different numbers of polymerizable groups are contained as the polymerizable compound. Ahn teaches (Paragraphs [0069-0080]) the first polymerizable compound is a compound represented by Formula (Z-1) of the instant application. Ahn teaches (Paragraphs [0069-0080]) two R's among six R's are a group represented by Formula (Z-2) of the instant application and the others are a group represented by Formula (Z-3) of the instant application. Ahn teaches (Paragraphs [0069-0080]) the second polymerizable compound is selected from the group consisting of a compound represented by Formula (Z-4) of the instant application and a compound represented by Formula (Z-5) of the instant application. Ahn teaches (Paragraphs [0069-0080]) the polymerizable compound contains a compound represented by Formula (Z-1) of the instant application, a compound represented by Formula (Z-5) of the instant application, a compound represented by Formula (Z-6) of the instant application, and a compound represented by Formula (Z-7) of the instant application. Ahn teaches (Paragraphs [0127-0137]) an oxime ester-based polymerization initiator. Ahn teaches (Paragraphs [0082-0125]) an alkali-soluble resin which has a curable group and a cardo structure. Ahn teaches (Paragraphs [0149-0153]) a solvent having a boiling point equal to or higher than 170° C. Ahn teaches (Paragraphs [0165-0166]) a cured film obtained by curing the curable composition. Ahn teaches (Paragraph [0002]) a solid-state imaging device. Ahn teaches (Paragraph [0082-0125]) a polymer compound which contains at least one kind of structure selected from the group consisting of a polymethyl acrylate structure, a polymethyl methacrylate structure, a polycaprolactone structure, and a polyvalerolactone structure.
13.	Regarding Claim 18, Ahn teaches (Paragraph [0165-0166]) a step of forming a curable composition layer by using the curable composition. Ahn teaches (Paragraph [0167-0169]) a step of exposing the curable composition layer. Ahn teaches (Paragraph [0170-0171]) a step of developing the exposed curable composition layer by using a developer.
14.	However, Applicant may be able to demonstrate that Ahn not explicitly teach a third polymerizable compound which has a plurality of polymerizable groups. 
15.	Ahn teaches (Paragraphs [0069-0080]) the ratio of first monomer to second monomer, which comprises both the second and third polymerizable compounds of the present application, from between 4:1 to 1:4. Thus, Ahn teaches (Paragraphs [0069-0080]) the combined second and third polymerizable compounds exceeding the first polymerizable compound by more than 2 to 1 and thus teaching both the second and third polymerizable exceeding the first polymerizable compound. The claimed relative amounts third polymerizable compound to second polymerizable compound is merely that there is relatively more of the former. Ahn teaches DPHA (Paragraph [0192]), which as complex mix of dipentaerythritol penta-acrylate and dipentaerythritol hexa-acrylate, as an example of its second monomer, thereby teaching both the second and third polymerizable compounds of the present application.
16.	Thus, it would have been the result of routine optimization to have a third polymerizable compound which has a plurality of polymerizable groups. MPEP § 2144.05(II)(A) states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

17.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Korean Patent Publication No. KR 2012-089914 A), hereinafter Ahn, and in further view of Katano et al. (Japanese Patent Publication No. JP 2013-117732 A), hereinafter Katano.
18.	Regarding Claim 15, Ahn above teaches all limitations of Claim 1 of the instant application. Furthermore, Ahn teaches (Paragraphs [0140 and 0201]) carbon black as a black pigment. Ahn fails to teach the composition further comprising titanium black.
19.	Katano teaches (Paragraph [0034]) both carbon black and titanium black as black pigments. Katano teaches (Paragraph [0034]) titanium black in addition to carbon black as working black pigments. Simple substitution of one known element for another to obtain predictable result is an indica of obviousness.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Katano to comprise titanium black. Doing so would result in effective alternative to carbon black, as recognized by Katano.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
23.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/25/2022